Upon appeal by plaintiffs: Order affirmed, with costs. Upon appeal by defendants Yenem Investors, Inc., and others: Order affirmed, with costs. Question certified answered in the affirmative. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Burke and Bergan. Judges Fuld, Van Voorhis and Scileppi dissent and vote to reverse the order of the Appellate Division insofar as it sustains the first cause of action against respondents-appellants for the reasons stated in the dissenting opinion at the Appellate Division.